DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Claim Status
Claims 1-4, 6-8, 10, 11, 14-21, 23 and 24 are currently pending.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 01/14/2022, have been fully considered and are persuasive. In the light of the amendment to the claims and the arguments filed on 01/14/2022, the previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-8, 10, 11, 14-21, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of providing a controller that stores process recipes in a memory, wherein the process recipes include pressure and temperature conditions of the pressurized and cooled fluid prior to expansion into the vacuum process chamber, wherein the pressure and temperature conditions of the process recipes control a phase composition of the pressurized and cooled fluid in a manner to enable expansion of the fluid or fluid mixture into the vacuum process chamber as an aerosol spray or alternatively as a gas cluster spray when the vacuum process chamber 
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714